DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.
Applicant argues functional limitation “wherein the seal shoe is circumferentially cantilevered from a fixed end to a free end opposite the fixed end, the fixed end located circumferentially upstream of the free end relative to the rotor rotational direction, to prevent damage to the rotor by the seal shoe during incidental contact of the seal shoe to the rotor” amends over the prior art of Peters in view of Simpson et al., as Applicant argues prior art Peters in view of Simpson et al. is not capable of the functional limitation, thereby structurally overcoming the prior art. However, this is not persuasive as Peters is capable of “preventing damage to the rotor by the seal shoe during incidental contact of the seal shoe to the rotor” as the seal shoe is cantilevered in the direction of travel of the rotor as claimed by the applicant, and Peters has the same structural elements as instantly claimed and thereby performs the same functions.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US PGPUB 2017/0226883 A1) in view of Simpson et al. (US PGPUB 2017/0248236 A1).

Regarding claim 1, Peters discloses a hydrostatic seal and rotor assembly (200), comprising: a rotor (24-28) having a rotor rotational direction about a rotor central axis (See Fig. 1, lower right hand corner that explicitly lays out the rotor direction as well as axial and radial directions in the engine); and a hydrostatic seal (200) assembly including: a seal support (206), a seal shoe (218) configured for sealing between the seal shoe and the rotor ([0022]); and one or more seal beams (212) operably connecting the seal shoe to the seal support the one or more seal beams configured as spring elements ([0023]) integral with the seal shoe to allow radial movement of the seal shoe relative to the seal support ([0023]); wherein the seal shoe is circumferentially cantilevered from a fixed end to a free end opposite the fixed end (Fig. 2A, the seal shoe itself is cantilevered in the circumferential direction.), the fixed end located circumferentially upstream of the free end relative to the rotor rotational direction (Fig. 1 shows that the circumferential direction corresponds with the ‘right-hand rule’ with the thumb as the axial direction, index finger as the radial direction, and the curled remaining fingers correspond to the circumferential direction; Fig 2A shows the same directionality and the cantilevered edge, the most clockwise edge is the cantilevered edge), to prevent damage to the rotor by the seal shoe during incidental contact of the seal shoe to the rotor ([0015] declares the seals as non-contact or floating seals, so the seal shoes themselves would never contact the rotor, additionally the structure of the non-contact seal of ‘883 and the immediate claim are identical and would perform the same function as claimed even in light of the admission from the prior art that the seal shoes themselves would never contact the rotor.).

However, Peters does not teach or suggest a seal carrier configured to axially and radially retain the seal support, the seal carrier including: an axially aft plate extending radially at least partially over the one or more seal beams; and an axially forward plate extending radially at least partially over the one or more seal beams.

Simpson et al. teaches a seal carrier (Fig. 1) configures to axially (48, 44) and radially (32) retain the seal support, the seal carrier including: an axially aft plate (44) extending radially at least partially over the one or more seal beams (Fig. 1); and an axially forward plate (48) extending radially at least partially over the one or more seal beams (Fig. 1), for the purpose of axially positioning the seal in position [0042].

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hydrostatic seal and rotor assembly of Peters by including the first and second ring structures of Simpson et al. as both references are in the same field of endeavor, and while Peters discusses ([0032]-[0033]; Figs. SA-5B, 6A-6B) extending the beams of the seal shoe in a reference direction (axially), they also discuss ([0030]; Figs. 4A-4B) that the beams of the seal shoe might not be extended in the reference direction, and therefore one of ordinary skill would appreciate that the first and second ring structures of Simpson et al. would axially position the seal beams ([0042]).

Regarding claim 2, Peters and Simpson et al. teach all of claim 1, wherein the seal bear extends between a radially fixed first beam end and a radially moveable second beam end (Peters: Fig. 2A shows the seal beams have a fixed end and a free end).

Regarding claim 3, Peters and Simpson et al. teach all of claim 2 as above, wherein the fixed end of the end of the seal shoe is located at the second beam end (Peters: Fig. 2A).

Regarding claim 4, Peters and Simpson et al. teach all of claim 1 as above, including one or more stops formed in the seal shoe configured to limit radial travel of the seal shoe (Peters: Fig. 2A shows a radial stop in the seal shoe).

Regarding claim 6, Peters and Simpson et al. teach all of claim 1 as above, wherein the seal shoe is a plurality of circumferentially spaced and segmented seal shoes (Peters: Fig. 3).

Regarding claim 7, Peters and Simpson et al. teach all of claim 6 as above, wherein each seal shoe of the plurality of seal shoes is circumferentially cantilevered from a fixed end to a free end opposite the fixed end (Peters: Fig. 2A), the fixed end located circumferentially upstream of the free end relative to the rotor direction (Peters: Fig. 1 shows that the circumferential direction corresponds with the ‘right-hand rule’ with the thumb as the axial direction, index finger as the radial direction, and the curled remaining fingers correspond to the circumferential direction; Fig 2A shows the same directionality and the cantilevered edge, the most clockwise edge is the cantilevered edge).

Regarding claim 8, Peters discloses a turbine section (21), comprising a turbine stator ([0022], Fig. 1), a turbine rotor (26, 28) configured to rotate in a rotor rotational direction about an engine central longitudinal axis (12) relative to the turbine stator; and a hydrostatic seal (200) assembly including: a seal support (206), a seal shoe (218) configured for sealing between the seal shoe and the rotor ([0022]); and one or more seal beams (212) operably connecting the seal shoe to the seal support the one or more seal beams configured as spring elements ([0023]) integral with the seal shoe to allow radial movement of the seal shoe relative to the seal support ([0023]); wherein the seal shoe is circumferentially cantilevered from a fixed end to a free end opposite the fixed end (Fig. 2A, the seal shoe itself is cantilevered in the circumferential direction.), the fixed end located circumferentially upstream of the free end relative to the rotor rotational direction (Fig. 1 shows that the circumferential direction corresponds with the ‘right-hand rule’ with the thumb as the axial direction, index finger as the radial direction, and the curled remaining fingers correspond to the circumferential direction; Fig 2A shows the same directionality and the cantilevered edge, the most clockwise edge is the cantilevered edge), to prevent damage to the rotor by the seal shoe during incidental contact of the seal shoe to the rotor ([0015] declares the seals as non-contact or floating seals, so the seal shoes themselves would never contact the rotor, additionally the structure of the non-contact seal of ‘883 and the immediate claim are identical and would perform the same function as claimed even in light of the admission from the prior art that the seal shoes themselves would never contact the rotor.).

However, Peters does not teach or suggest a seal carrier configured to axially and radially retain the seal support, the seal carrier including: an axially aft plate extending radially at least partially over the one or more seal beams; and an axially forward plate extending radially at least partially over the one or more seal beams.

Simpson et al. teaches a seal carrier (Fig. 1) configures to axially (48, 44) and radially (32) retain the seal support, the seal carrier including: an axially aft plate (44) extending radially at least partially over the one or more seal beams (Fig. 1); and an axially forward plate (48) extending radially at least partially over the one or more seal beams (Fig. 1), for the purpose of axially positioning the seal in position [0042].

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hydrostatic seal and rotor assembly of Peters by including the first and second ring structures of Simpson et al. as both references are in the same field of endeavor, and while Peters discusses ([0032]-[0033]; Figs. SA-5B, 6A-6B) extending the beams of the seal shoe in a reference direction (axially), they also discuss ([0030]; Figs. 4A-4B) that the beams of the seal shoe might not be extended in the reference direction, and therefore one of ordinary skill would appreciate that the first and second ring structures of Simpson et al. would axially position the seal beams ([0042]).

Regarding claim 9, Peters and Simpson et al. teach all of claim 8, wherein the seal bear extends between a radially fixed first beam end and a radially moveable second beam end (Peters: Fig. 2A shows the seal beams have a fixed end and a free end).

Regarding claim 10, Peters and Simpson et al. teach all of claim 9, wherein the fixed end of the end of the seal shoe is located at the second beam end (Peters: Fig. 2A).

Regarding claim 11, Peters and Simpson et al. teach all of claim 8 as above, including one or more stops formed in the seal shoe configured to limit radial travel of the seal shoe (Peters: Fig. 2A shows a radial stop in the seal shoe).

Regarding claim 13, Peters and Simpson et al. teach all of claim 8 as above, wherein the seal shoe is a plurality of circumferentially spaced and segmented seal shoes (Peters: Fig. 3).

Regarding claim 14, Peters and Simpson et al. teach all of claim 13 as above, wherein each seal shoe of the plurality of seal shoes is circumferentially cantilevered from a fixed end to a free end opposite the fixed end (Peter: Fig. 2A), the fixed end located circumferentially upstream of the free end relative to the rotor direction (Peters: Fig. 1 shows that the circumferential direction corresponds with the ‘right-hand rule’ with the thumb as the axial direction, index finger as the radial direction, and the curled remaining fingers correspond to the circumferential direction; Fig 2A shows the same directionality and the cantilevered edge, the most clockwise edge is the cantilevered edge).

Regarding claim 15, Peters discloses a gas turbine engine (10), comprising: a combustor (42), a turbine section (21) in fluid communication with the combustor (Fig. 1), the turbine section comprising: a turbine stator ([0022], Fig. 1), a turbine rotor (26, 28) configured to rotate in a rotor rotational direction about an engine central longitudinal axis (12) relative to the turbine stator; and a hydrostatic seal (200) assembly including: a seal support (206), a seal shoe (218) configured for sealing between the seal shoe and the rotor ([0022]); and one or more seal beams (212) operably connecting the seal shoe to the seal support the one or more seal beams configured as spring elements ([0023]) integral with the seal shoe to allow radial movement of the seal shoe relative to the seal support ([0023]); wherein the seal shoe is circumferentially cantilevered from a fixed end to a free end opposite the fixed end (Fig. 2A, the seal shoe itself is cantilevered in the circumferential direction.), the fixed end located circumferentially upstream of the free end relative to the rotor rotational direction (Fig. 1 shows that the circumferential direction corresponds with the ‘right-hand rule’ with the thumb as the axial direction, index finger as the radial direction, and the curled remaining fingers correspond to the circumferential direction; Fig 2A shows the same directionality and the cantilevered edge, the most clockwise edge is the cantilevered edge), to prevent damage to the rotor by the seal shoe during incidental contact of the seal shoe to the rotor ([0015] declares the seals as non-contact or floating seals, so the seal shoes themselves would never contact the rotor, additionally the structure of the non-contact seal of ‘883 and the immediate claim are identical and would perform the same function as claimed even in light of the admission from the prior art that the seal shoes themselves would never contact the rotor.).

However, Peters does not teach or suggest a seal carrier configured to axially and radially retain the seal support, the seal carrier including: an axially aft plate extending radially at least partially over the one or more seal beams; and an axially forward plate extending radially at least partially over the one or more seal beams.

Simpson et al. teaches a seal carrier (Fig. 1) configures to axially (48, 44) and radially (32) retain the seal support, the seal carrier including: an axially aft plate (44) extending radially at least partially over the one or more seal beams (Fig. 1); and an axially forward plate (48) extending radially at least partially over the one or more seal beams (Fig. 1), for the purpose of axially positioning the seal in position [0042].

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hydrostatic seal and rotor assembly of Peters by including the first and second ring structures of Simpson et al. as both references are in the same field of endeavor, and while Peters discusses ([0032]-[0033]; Figs. SA-5B, 6A-6B) extending the beams of the seal shoe in a reference direction (axially), they also discuss ([0030]; Figs. 4A-4B) that the beams of the seal shoe might not be extended in the reference direction, and therefore one of ordinary skill would appreciate that the first and second ring structures of Simpson et al. would axially position the seal beams ([0042]).

Regarding claim 16, Peters and Simpson et al. teach all of claim 15 as above, wherein the seal beam extends between a radially fixed first beam end and a radially moveable second beam end (Peters: Fig. 2A shows the seal beams have a fixed end and a free end).

Regarding claim 17, Peters and Simpson et al. teach all of claim 16 as above, wherein the fixed end of the end of the seal shoe is located at the second beam end (Peters: Fig. 2A).

Regarding claim 18, Peters and Simpson et al. teach all of claim 15 as above, including one or more stops formed in the seal shoe configured to limit radial travel of the seal shoe (Peters: Fig. 2A shows a radial stop in the seal shoe).

Regarding claim 20, Peters and Simpson et al. teach all of claim 15 as above, wherein the seal shoe is a plurality of circumferentially spaced and segmented seal shoes (Peters: Fig. 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        /COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745